Citation Nr: 1717043	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970, November 2001 to September 2002, February 2003 to October 2003, and August 2006 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a December 2014 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an April 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

From the date of service connection, the Veteran's bilateral hearing loss has been shown to be productive of no more than a Level II hearing impairment in the right ear and Level III in the left ear; warranting no more than a noncompensable [zero percent] rating under the pertinent diagnostic code.


CONCLUSION OF LAW

The criteria for a compensable initial rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in May 2010 complied with VA's duty to notify the Veteran including as to the initial rating claim.  When service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as private and VA treatment records (including those records identified in the December 2014 Board Remand) have been obtained and associated with the claims file.

Pursuant to the December 2014 Board Remand, the Veteran was afforded a VA examination in March 2015 as to the pending claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the March 2015 VA examination is adequate, as the examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  As such, the Board finds that the VA examination report is sufficient, as the examiner provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

II.  Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2016); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

Table VII is subject to 38 C.F.R. § 3.383 (2016).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2016).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks a compensable initial disability rating for his service-connected bilateral hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the levels of hearing acuity.

In his May 2010 claim, the Veteran reported that he experiences impaired hearing, which causes him to watch television at a very loud volume.  He also stated that he must frequently ask others to repeat what they have said, and experiences difficulty understanding others on the telephone.

In lay statements dated in June 2010, the Veteran's spouse, mother, and daughter detailed the impact on the Veteran's impaired hearing on his daily life.  They discussed the Veteran watching television at a loud volume and frequently asking others to repeat themselves.

The Veteran was afforded a VA examination in August 2010 at which time the audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
30
40
27.5
LEFT
15
15
35
35
25

Average pure tone threshold was 27.5 decibels in the right ear with speech recognition ability of 90 percent, and average pure tone threshold was 25 decibels in the left ear with speech recognition ability of 90 percent.  Such examination findings translate to level II hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.

A VA annual employee audiology evaluation was conducted in August 2010, which showed the following audiometric thresholds:



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
45
45
40
LEFT
35
35
45
55
42.5

Speech discrimination scores were not provided in conjunction with the August 2010 evaluation.  Therefore, as the Maryland CNC Test was not used, such report was incomplete for VA purposes.  See 38 C.F.R. § 4.85.  Even if the Board considers the results under Table VIA, the Veteran's hearing level in his right ear translated to auditory acuity Level I and his hearing level in his left ear translated to auditory acuity Level II.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant a zero percent rating for bilateral hearing loss under DC 6100.

A VA employee audiology evaluation, performed in November 2010, documented the following audiometric thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
50
45
41.25
LEFT
35
30
40
45
37.5

Average pure tone threshold was 41.25 decibels in the right ear with speech recognition ability of 96 percent, and average pure tone threshold was 37.5 decibels in the left ear with speech recognition ability of 92 percent.  Such examination findings translate to level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a noncompensable percent rating.

The Veteran was afforded a VA contract examination in August 2011 at which time the audiological examination report revealed the following:






HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
65
60
65
LEFT
65
70
70
70
68.75

Average pure tone threshold was 65 decibels in the right ear with speech recognition ability of 6 percent, and average pure tone threshold was 68.75 decibels in the left ear with speech recognition ability of 48 percent.  Such examination findings translate to level XI hearing in the right ear and level VIII hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 50 percent rating.  However, as discussed below, the Board finds the August 2011 audiometric data represents an outlier amongst the probative evidence of record, and the Board must conclude that the other evidence of record shows that the Veteran's hearing loss was not disabling to a compensable degree at any time during the appeal period.

A VA employee audiology evaluation, performed in September 2011, documented the following audiometric thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
45
45
42.5
LEFT
50
45
50
55
50

Speech discrimination scores were not provided in conjunction with the September 2011 evaluation.  Therefore, as the Maryland CNC Test was not used, such report was incomplete for VA compensation purposes.  See 38 C.F.R. § 4.85.  Even if the Board considers the results under Table VIA, the Veteran's hearing level in his right ear translated to auditory acuity Level II and his hearing level in his left ear translated to auditory acuity Level III.  Using Table VII of 38 C.F.R. § 4.85, those findings would warrant a zero percent rating for bilateral hearing loss under DC 6100.

The Veteran was afforded another VA examination in October 2011 at which time the audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
18
40
40
30
LEFT
24
22
30
40
29

The examiner reported that the use of the speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, and a history of inconsistent speech discrimination scores, which "make combined use of puretone average and speech discrimination scores inappropriate."  In providing this opinion, the examiner reported that the Veteran's responses were not the typical responses of a hearing impaired patient; rather, the Veteran's responses were grossly phonetically dissimilar (i.e., he responded with "grain" for "mess," "blue" for "jar," "whiz" for "name," and "horse" for "toad").  Given the findings of the October 2011 examiner, Table VIA was used for numeric designation of hearing impairment based only upon puretone threshold average.  Application of this table shows level II hearing in the right ear and level III hearing in the left ear.  38 C.F.R. § 4.85, Table VIA.  This equates to a noncompensable percent rating under Table VII.

Notably, the October 2011 VA examiner also documented the Veteran's report that he has difficulty understanding speech in background noise and in groups.  He has been fitted with hearing aids.

VA treatment records dated in February 2012 confirm that the Veteran was recently fitted with hearing aids.

Pursuant to the December 2014 Board Remand, the Veteran was afforded another VA examination in March 2015 at which time the audiological examination report revealed the following:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
35
40
28
LEFT
15
20
35
45
28

Average puretone threshold was 28 decibels in the right ear with speech recognition ability of 100 percent, and average pure tone threshold was 28 decibels in the left ear with speech recognition ability of 100 percent.  With respect to the functional impact of his bilateral hearing loss, the Veteran reported that he cannot follow conversations; his spouse and family frequently complain about his impaired hearing.  The Veteran further reported that he got hearing aids from the VA in 2012 and "they help a lot."

Applying the results of the Veteran's March 2015 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable [zero percent] disability rating is warranted for bilateral hearing loss based on the March 2015 VA examination report.

The Board finds that the weight of the evidence is against a compensable rating for the Veteran's bilateral hearing loss.  First, the Board finds the August 2011 audiometric results to be less probative than the August 2010, November 2010, October 2011, and March 2015 audiometric results.  The Board finds that the Veteran's bilateral hearing loss is unlikely to have worsened from November 2010 to August 2011 and then improved in October 2011 sustained through March 2015, as would be suggested by the audiology reports.  As the Board has not been presented with any reason or explanation as to why the Veteran's specific hearing loss disability may be so exceptional, the Board finds that it is most reasonable to view the August 2011 audiological report as an outlier in the context of the broader set of probative evidence.  It is outweighed by the probative value of the other VA evaluation and examination reports, which are consistent amongst themselves.  Considering all of the evidence, the Board is unable to conclude that the August 2011 audiological report, standing alone, is a persuasive demonstration of actual worsening of the Veteran's bilateral hearing loss.

The Board also acknowledges lay statements provided by the Veteran and others reporting that the Veteran's difficulty hearing negatively impacts his daily activities.  The Board recognizes that the Veteran believes his hearing disability to be of greater severity due to his need for hearing aids.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent and valid VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's probative audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, the Board finds that a rating in excess of zero percent is not warranted, as the Veteran's bilateral hearing loss disability is manifested by, at most, Level II hearing in the right ear and Level III hearing in the left ear.  38 C.F.R. §§ 4.7, 4.385 (2016).

The Board has also considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss from the date of service connection.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in listening to television at a very high volume, difficulty hearing telephone conversations, and needing to regularly ask others to repeat themselves, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a compensable initial rating for service-connected bilateral hearing loss is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


